Citation Nr: 1134085	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  07-18 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right ear disability to include hearing loss.

2.  Entitlement to service connection for hearing loss of the left ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel



INTRODUCTION

The Veteran served on active duty from November 1952 to November 1954, in the Army Reserve from November 1954 to August 1960, on active duty from August 1960 to August 1969, and in the California Army National Guard (CANG)from September 1972 to June 1992.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision from the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO).  The Board remanded the claim in August 2009 and February 2011 for further development and consideration.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The preponderance of the evidence establishes that hearing loss of the right ear was not present during the Veteran's active service or within one year of separation from service, and that his current hearing loss is not causally related to his active service or any incident therein; he does not have a current right ear disability besides hearing loss; and he did not have a chronic right ear disability besides hearing loss during the appeal period.

2.  The preponderance of the evidence establishes that hearing loss of the left ear was not present during the Veteran's active service or within one year of separation from service, and that his current hearing loss is not causally related to his active service or any incident therein.



CONCLUSIONS OF LAW

1  The criteria for service connection for a right ear disability to include hearing loss are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2010).

2.  The criteria for service connection for hearing loss of the left ear are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by letter dated in October 2006. 

The notification substantially complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim; Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.  

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant physical examinations, obtained medical opinions as to the etiology and severity of disabilities, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

Accordingly, the appellant is not prejudiced by a decision on the claim at this time.

II.  Analysis

The Veteran contends that he is entitled to service connection for bilateral hearing loss and a right ear disability because the disabilities were caused by his flying in a helicopter with an upper respiratory infection during his service with the CANG in 1982.  He also notes that he was subjected to excessive noise in service which also caused the current disabilities.  

Service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110.  Service connection for sensorineural hearing loss may be granted if manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

Hearing loss will be considered to be a disability for VA purposes when the threshold level in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores are less than 94 percent. 38 C.F.R. § 3.385.  When audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a disability within the meaning of 38 C.F.R. § 3.385 at that time, he may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  Regardless of when the criteria of 38 C.F.R. § 3.385 are met, a determination must be made as to whether the hearing loss was incurred in or aggravated by service.  Id.

Medical evidence of a nexus between the current disability and service is not always required to establish service connection.  Lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  If there is no evidence of a chronic condition during service, or an applicable presumption period, then a showing of continuity of symptomatology after service is required to support the claim. 38 C.F.R. § 3.303(b).  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  Id.

The Veteran's service treatment records are negative for any findings, complaints, or treatment of hearing loss under VA regulations, or other ear disability.

A VA examination was conducted in April 2002.  The diagnoses were bilateral high frequency sensorineural hearing loss; and I can find no evidence of a right ear condition of any kind.  After a review of the Veteran's claims file the examiner opined "[i]t is my strong opinion that the Veteran's current hearing loss is age related (presbycusis).  It is very unlikely that his current hearing loss would be connected to active duty, since his audiometric testing indicated that his hearing was completely normal at the time for separation from service in 1969."  

In a letter dated in January 2007, the Veteran's private otolaryngologist, S. T. W., M.D., noted that an ear examination showed that the Veteran tympanic membranes were intact, and a magnetic resonance imaging of the Veteran's internal auditory canals showed no lesions.  The physician noted that the Veteran indicated a decrease in his hearing since flying in a helicopter during service with the CANG.  His hearing fairly returned to normal but over the last ten years had a slowly progressive decrease in his hearing.  He diagnosed bilateral hearing loss and eustachian tube dysfunction.

A VA examination with addendum was conducted in November 2009.  The diagnosis was history of bilateral hearing loss.  After a review of the Veteran's claims file, the examiner opined that the Veteran hearing loss occurred outside of military service.  He also opined that it was less likely as not that the Veteran hearing loss was related to military noise exposure.  He also stated that presbycusis was the more-likely cause of the Veteran's hearing loss.  

A VA audiological examination was conducted in May 2011.  The diagnosis was sensorineural hearing loss.  After a review of the Veteran's claims file, the audiologist stated that the presence of eustachian tube dysfunction cannot be answered without resorting to mere speculation.  The audiologist noted that it was unclear regarding how the diagnosis of eustachian tube dysfunction was made as eustachian tube dysfunction is manifested by conductive hearing loss, and the Veteran has sensorineural hearing loss.  The audiologist also noted that tympanometry does not support the presence of eustachian tube dysfunction.  

A VA ear disease examination was conducted in May 2011.  After review of the Veteran's claims file, the examiner opined that it is less likely as not that flying in helicopters with an upper respiratory infection caused or aggravated the Veteran's current hearing loss.  The examiner also stated that the Veteran had one incident of pain and pressure in his ears while flying in a helicopter during service with the CANG, the right ear was drained, and the problem was resolved in a few days.  The Veteran stated that he had no symptoms of hearing loss until the mid 1990's.  The examiner also stated that the Veteran had symptoms of eustachian tube dysfunction from the mid-1990's to the present.  The eustachian tube dysfunction is intermittent and occurs with upper respiratory infections or allergies.  The examiner also opined that the Veteran's hearing loss was not caused by the eustachian tube dysfunction.  

The evidence reflects a current bilateral hearing loss as defined by 38 C.F.R. § 3.385.  Thus, the pivotal determination is whether it is related to service.  The Veteran is competent to report he noticed hearing loss in service when flying with an upper respiratory infection, and that he was exposed to excessive noise in service.  

As a preliminary matter, the Board affords no probative weight to the opinion of the April 2002 VA examiner as he did not consider the possibility that the Veteran's disabilities could be the result of any incident during his post-1969 CANG service.  The May 2011 audiologist could not provide an opinion without resorting to speculation with respect to the existence of eustachian tube dysfunction.  The opinion provides neither positive nor negative support for service connection on that issue.  Fagan v. Shinseki, 573 F.3d 1282, 1289-90 (Fed. Cir. 2009).

The Veteran genuinely believes that his bilateral hearing loss was incurred in service.  The Veteran is competent to comment on his symptoms.  Because the Veteran is not professionally qualified to offer a diagnosis or suggest a possible medical etiology, his statements are afforded little weight as to whether a nexus exists between the Veteran's current bilateral hearing loss and his military service.  The provisions concerning continuity of symptomatology do not vitiate the requirement that there be some evidence of a nexus to service.  For service connection to be established by continuity of symptomatology there must be medical evidence that relates a current condition to that symptomatology.  See Savage, at 495-98.  Even accepting the Veteran's allegations (which have changed during the appeal), no medical professional has ever linked his hearing loss to any remote incident of service.  And, even if his opinion was entitled to be accorded some probative value, it is far outweighed by the detailed November 2009 and May 2011 VA opinions provided by medical professionals.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (competent testimony "can be rejected only if found to be mistaken or otherwise deemed not credible"); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006)).  

Regarding service connection for a right ear disability besides hearing loss, although the private physician diagnosed eustachian tube dysfunction in 2007, the condition was not diagnosed on three subsequent VA examinations.  The May 2011 VA ear disease examiner noted that the Veteran has intermittent eustachian tube dysfunction in connection with upper respiratory infection and allergies.  Service connection may not be granted unless a current disability exists.  See Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) 

Service connection may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  In this case the a diagnosis of a chronic eustachian tube dysfunction was never made as the May 2011 VA ear disease examiner stated that the eustachian tube dysfunction is an intermittent condition occurring during upper respiratory infection and allergies.  

The preponderance of the evidence is against the claims; there is no doubt to be resolved; and service connection is not warranted. 



ORDER

Entitlement to service connection for a right ear disability to include hearing loss is denied.

Entitlement to service connection for hearing loss of the left ear.





____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


